Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-22-00808-CV

    IN RE SWIFT TRANSPORTATION CO. OF ARIZONA, LLC AND TRANSMEX INC.,
                               S.A. DE C.V.

                                           Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 7, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 1, 2022, Relator filed a petition for writ of mandamus. Relator also filed an

emergency motion to stay a discovery order pending final resolution of the petition for writ of

mandamus. After considering the petition and this record, this court concludes Relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a). Relator’s emergency motion for stay is denied as moot.

                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2020CVA001479D1, styled Berta Idaly Delgado De Mercado, as
Permanent Administrator of Salvador Mercado Delgado and A/N/F of Kenya Camila Mercado Delgado and Hector
Salvador Mercado Delgado, Minors v. Juan Gamboa, Transmex Inc, S.A. DE C.V. and Swift Transportation Co. of
Arizona, LLC, and Swift Transportation Services, LLC, pending in the 49th Judicial District Court, Webb County,
Texas, the Honorable Joe Lopez presiding.